            Case 2:20-cv-04387-GJP Document 1 Filed 09/08/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 Rafal Leszczynski, individually and on behalf of all       C.A. No.
 others similarly situated,
                                      Plaintiff,
                                                            CLASS ACTION COMPLAINT

                                                            JURY TRIAL DEMANDED




        -v.-
 D&A Services, LLC,
 and John Does 1-25.

                                       Defendant(s).

       Plaintiff Rafal Leszczynski (hereinafter, “Plaintiff”), brings this Class Action Complaint by

and through his attorneys, Garibian Law Offices, P.C. against Defendant D&A Services, LLC

(hereinafter “Defendant D&A”) individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.       Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

collection practices by many debt collectors." 15 U.S.C. § 1692(a). At that time, Congress was

concerned that "abusive debt collection practices contribute to the number of personal bankruptcies,

to material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective



                                                   1
            Case 2:20-cv-04387-GJP Document 1 Filed 09/08/20 Page 2 of 12




collection of debts" does not require "misrepresentation or other abusive debt collection practices."

15 U.S.C. §§ 1692(b) & (c).

       2.       Congress explained that the purpose of the FDCPA was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged." 15 U.S.C § 1692(e). “After

determining that the existing consumer protection laws were inadequate.” Id. § 1692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

FDCPA. Id. § 1692k.

                                    JURISDICTION AND VENUE

       3.       The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this action

pursuant to 28 U.S.C. § 1367(a).

       4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                       NATURE OF THE ACTION

       5.       Plaintiff brings this class action on behalf of a class of Pennsylvania consumers under

§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

       6.       Plaintiff is seeking damages and declaratory relief.




                                                   2
            Case 2:20-cv-04387-GJP Document 1 Filed 09/08/20 Page 3 of 12




                                               PARTIES

       7.       Plaintiff is a resident of the Commonwealth of Pennsylvania. Plaintiff’s address is

   600 Righters Ferry Road, Unit 557, Bala Cynwyd, PA 19004.

       8.       Defendant D&A is a “debt collector” as the phrase is defined in 15 U.S.C. §

1692(a)(6) and used in the FDCPA with an address at 1400 E. Touhy Ave., Ste G2, Des Plaines,

Illinois 60018 and can be served process upon the Corporate Creations Network, Inc, 15 North Mill

Street, Nyack, NY, 10960.

       9.       Upon information and belief, Defendant D&A is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

       10.      John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                         CLASS ALLEGATIONS

       11.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       12.      The Class consists of:

                a. all individuals with addresses in the Commonwealth of Pennsylvania;

                b. to whom Defendant D&A sent an initial collection letter attempting to collect a

                   consumer debt;

                c. that included deceptive and contradictory language as to the method of dispute

                   required to have the Defendant cease collection efforts and validate the debt;




                                                  3
          Case 2:20-cv-04387-GJP Document 1 Filed 09/08/20 Page 4 of 12




                d. which letter was sent on or after a date one (1) year prior to the filing of this

                    action and on or before a date twenty-one (21) days after the filing of this action.

        13.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

        14.     Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of Defendants and their respective immediate families,

and legal counsel for all parties to this action, and all members of their immediate families.

        15.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendants’ written communications to consumers, in the forms attached as Exhibit A,

violate 15 U.S.C. §§ 1692e & 1692g.

        16.     Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. Plaintiff will fairly and adequately protect the interests of the Plaintiff Class

defined in this complaint. Plaintiff has retained counsel with experience in handling consumer

lawsuits, complex legal issues, and class actions, and neither Plaintiff nor his attorneys have any

interests, which might cause them not to vigorously pursue this action.

        17.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

                a. Numerosity: Plaintiff is informed and believes, and on that basis alleges, that the

                    Plaintiff Class defined above is so numerous that joinder of all members would

                    be impractical.



                                                    4
         Case 2:20-cv-04387-GJP Document 1 Filed 09/08/20 Page 5 of 12




              b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and those questions predominate over any

                  questions or issues involving only individual class members. The principal issue

                  is whether the Defendants’ written communications to consumers, in the forms

                  attached as Exhibit A violate 15 U.S.C. §§ 1692e and 1692g.

              c. Typicality: Plaintiff’s claims are typical of the claims of the class members.

                  Plaintiff and all members of the Plaintiff Class have claims arising out of the

                  Defendants’ common uniform course of conduct complained of herein.

              d. Adequacy: Plaintiff will fairly and adequately protect the interests of the class

                  members insofar as Plaintiff has no interests that are adverse to the absent class

                  members. Plaintiff is committed to vigorously litigating this matter. Plaintiff has

                  also retained counsel experienced in handling consumer lawsuits, complex legal

                  issues, and class actions. Neither Plaintiff nor his counsel have any interests

                  which might cause them not to vigorously pursue the instant class action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                  and efficient adjudication of this controversy because individual joinder of all

                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

       18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class




                                                 5
            Case 2:20-cv-04387-GJP Document 1 Filed 09/08/20 Page 6 of 12




predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

       19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

       20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length herein.

       21.      Some time prior to February 3, 2020, an obligation was allegedly incurred to Bank

of America N.A.

       22.      The Bank of America N.A. obligation arose out of a transaction in which money,

property, insurance or services which were the subject of the transactions were primarily for

personal, family or household purposes.

       23.      The alleged Bank of America N.A. obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

       24.      Bank of America N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

       25.      Bank of America N.A. contracted with Defendant D&A, a debt collector, who is now

collecting the alleged debt.

       26.      Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

                               Violation – February 3, 2020 Collection Letter




                                                   6
         Case 2:20-cv-04387-GJP Document 1 Filed 09/08/20 Page 7 of 12




       27.       On or about February 3, 2020, Defendant D&A sent Plaintiff a collection letter (the

“Letter”) regarding the alleged debt owed. A true and accurate copy of the Letter is attached as

Exhibit A.

       28.       When a debt collector solicits payment from a consumer, it must, within five days of

   an initial communication, provide the consumer with a written validation notice, known as a “G

   notice,” which must include the following information:

             (1) the amount of the debt;

             (2) the name of the creditor to whom the debt is owed;

             (3) a statement that unless the consumer, within thirty days after receipt of the notice,

       disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid

       by the debt collector;

             (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

       day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

       verification of the debt or a copy of the judgment against the consumer and a copy of such

       verification or judgment will be mailed to the consumer by the debt collector; and

             (5) a statement that, upon the consumer's written request within the thirty-day period, the

       debt collector will provide the consumer with the name and address of the original creditor,

       if different from the current creditor. 15 U.S.C. § 1692g(a).

(emphasis added).

       29.       The FDCPA further provides that ''if the consumer notifies the debt collector in

   writing within the thirty-day period . . . that the debt, or any portion thereof, is disputed . . . the

   debt collector shall cease collection . . . until the debt collector obtains verification of the




                                                     7
      Case 2:20-cv-04387-GJP Document 1 Filed 09/08/20 Page 8 of 12




debt . . . and a copy of such verification is mailed to the consumer by the debt collector.'' 15

U.S.C. § 1692g(b).

   30.     The Letter contains this standard language but also states “If you dispute the debt or

any part thereof… the law requires our firm to suspend our efforts to collect the debt until we

mail the requested information to you.

   31.     The consumer’s right to have collection efforts cease and information sent by mail

can only be triggered via a written dispute.

   32.     By omitting the writing requirement, Defendant falsely communicated the

consumer’s requirements under the FDCPA.

   33.     This false and inaccurate portion of the Letter is deceptive and misleading because it

deceptively and improperly advises Plaintiff of the proper method for exercising his validation

rights under the FDCPA.

   34.     Plaintiff sustained an informational injury as he was not fully apprised of his rights

and responsibilities necessary to properly exercise his options under § 1692g.

   35.     Furthermore, Plaintiff would be harmed by believing he was asserting these rights

by phone, when in reality this method was insufficient and would not work.

   36.     Plaintiff effectively waived his rights because he was not properly informed of the

“G-Notice” requirements set forth in the FDCPA.

   37.     As a result of Defendant’s deceptive misleading and false debt collection practices,

Plaintiff has been damaged.




                                               8
      Case 2:20-cv-04387-GJP Document 1 Filed 09/08/20 Page 9 of 12




                                         COUNT I

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. § 1692e et seq.

   38.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

   39.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

   40.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

   41.     Defendant violated § 1692e:

           a. As the Letter is open to more than one reasonable interpretation, at least one of

               which is inaccurate.

           b. By making a false and misleading representation in violation of but not limited

               to § 1692e(10).

   42.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, and is entitled to actual damages, statutory

damages, costs and attorneys’ fees.

                                         COUNT II

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. § 1692g et seq.

   43.     Plaintiff repeats, reiterates and incorporates the allegations contained in in the

foregoing paragraphs with the same force and effect as if the same were set forth at length herein.

   44.     Defendant’s debt collection efforts attempted and/or directed towards Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §1692g.



                                              9
     Case 2:20-cv-04387-GJP Document 1 Filed 09/08/20 Page 10 of 12




    45.       Pursuant to 15 U.S.C. § 1692g, when a debt collector solicits payment from a

consumer, it must, within five days of an initial communication, provide the consumer with a

written validation notice, known as the “G Notice,” which must include the following

information:

          (1) the amount of the debt;

          (2) the name of the creditor to whom the debt is owed;

          (3) a statement that unless the consumer, within thirty days after receipt of the notice,

    disputes the validity of the debt, or any portion thereof, the debt will be assumed to be valid

    by the debt collector;

          (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

    day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

    verification of the debt or a copy of the judgment against the consumer and a copy of such

    verification or judgment will be mailed to the consumer by the debt collector; and

          (5) a statement that, upon the consumer's written request within the thirty-day period, the

    debt collector will provide the consumer with the name and address of the original creditor,

    if different from the current creditor. 15 U.S.C. § 1692g(a).

    46.       The FDCPA further provides that ''if the consumer notifies the debt collector in

writing within the thirty day period . . . that the debt, or any portion thereof, is disputed . . . the

debt collector shall cease collection . . . until the debt collector obtains verification of the

debt . . . and a copy of such verification is mailed to the consumer by the debt collector.'' 15

U.S.C. § 1692g(b).




                                                 10
        Case 2:20-cv-04387-GJP Document 1 Filed 09/08/20 Page 11 of 12




       47.     Defendant violated this section by deceptively misrepresenting the requirements of

   §§ 1692g by stating that any dispute even one not made in writing would trigger a cease of

   collections until validation information is provided.

       48.     Plaintiff sustained an informational injury as he was wrongfully misinformed that he

   need not dispute the debt in writing.

       49.     Plaintiff was harmed due to the fact that he was misled into believing that she was

   not required to dispute her debt in writing.

       50.     Due to the fact that Defendant's conduct violated Section 1692g et seq. of the

   FDCPA, Defendant is liable to Plaintiff for actual damages, statutory damages, costs and

   attorneys’ fees.

                                 DEMAND FOR TRIAL BY JURY

       51.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Rafal Leszczynski, individually and on behalf of all others

similarly situated, demands judgment from Defendant D&A and Defendant Global as follows:

       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Antranig Garibian, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and



                                                  11
Case 2:20-cv-04387-GJP Document 1 Filed 09/08/20 Page 12 of 12
